465 F.2d 874
Billy R. SHAPLEY, Petitioner-Appellant,v.Herbert GREEN, Jr., Attorney at Law, Respondent-Appellee.
No. 72-2248 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
Sept. 5, 1972.

Billy R. Shapley, pro se.
Herbert Green, Jr., pro se.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
This appeal is by a Texas state prisoner from an order of the District Court which dismissed his complaint for lack of jurisdiction.  We affirm.


2
Appellant sought to maintain this action against an attorney who was appointed by the state court to represent him on direct appeal from a state criminal conviction.  He alleges deprivation of his civil rights in the failure of counsel to provide him with certain records and to properly represent him.  The District Court correctly dismissed the complaint for lack of jurisdiction.  Defendant is obviously not amenable to suit under 42 U.S.C. Secs. 1981, 1983.


3
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, 5 Cir., 1970, 431 F.2d 409, Part.  I